[Cite as State v. Williamson, 2013-Ohio-3358.]




                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 95732


                                      STATE OF OHIO
                                                        PLAINTIFF-APPELLEE

                                                  vs.

                               CORTEZ WILLIAMSON
                                                        DEFENDANT-APPELLANT



                                       JUDGMENT:
                                   APPLICATION DENIED



                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-534287
                                   Application for Reopening
                                      Motion No. 466506


             RELEASE DATE:             July 31, 2013
FOR APPELLANT

Cortez Williamson, pro se
Inmate No. 591-503
Trumbull Correctional Institution
P.O. Box 901
Leavittsburg, Ohio 44430


ATTORNEY OR APPELLEE

Timothy McGinty
Cuyahoga County Prosecutor

By: Blaise D. Thomas
Assistant County Prosecutors
8th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
PATRICIA ANN BLACKMON, J.:

         {¶1} Cortez Williamson has filed an application for reopening pursuant to App.R.

26(B).     Williamson is attempting to reopen the appellate judgment, as rendered in State

v. Williamson, 8th Dist. Cuyahoga No. 95732, 2011-Ohio-4095, which affirmed his

conviction for the offenses of murder, discharging a firearm near a prohibited premises,

tampering with evidence, and carrying a concealed weapon.            We decline to reopen

Williamson’s appeal.

         {¶2} App.R. 26(B)(2)(b) requires that Williamson establish a showing of

good cause for untimely filing if the application is filed more than ninety days after

journalization of the appellate judgment, which is subject to reopening.                 The

Supreme Court of Ohio, with regard to the 90-day deadline as provided by App.R.

26(B)(2)(b), has recently established that:

         We now reject [the applicant’s] claims that those excuses gave good cause
         to miss the 90-day deadline in App.R. 26(B). * * * Consistent enforcement
         of the rule’s deadline by the appellate courts in Ohio protects on the one
         hand the state’s legitimate interest in the finality of its judgments and
         ensures on the other hand that any claims of ineffective assistance of
         appellate counsel are promptly examined and resolved.

         Ohio and other states “may erect reasonable procedural requirements for
         triggering the right to an adjudication,” Logan v. Zimmerman Brush Co.
         (1982), 455 U.S. 422, 437, 102 S.Ct. 1148, 71 L.Ed.2d 265, and that is what
         Ohio has done by creating a 90-day deadline for the filing of applications to
         reopen. * * * The 90-day requirement in the rule is applicable to all
         appellants, State v. Winstead (1996), 74 Ohio St.3d 277, 278, 658 N.E.2d
         722, and [the applicant] offers no sound reason why he — unlike so many
         other Ohio criminal defendants — could not comply with that fundamental
         aspect of the rule. (Emphasis added.) State v. Gumm, 103 Ohio St.3d 162,
         2004-Ohio-4755, 814 N.E.2d 861, at ¶ 7. See also State v. Lamar, 102 Ohio
        St.3d 467, 2004-Ohio-3976, 812 N.E.2d 970; State v. Cooey, 73 Ohio St.3d
        411, 1995-Ohio-328, 653 N.E.2d 252; State v. Reddick, 72 Ohio St.3d 88,
        1995-Ohio-248, 647 N.E.2d 784.

        {¶3} See also State v. LaMar, 102 Ohio St.3d 467, 2004-Ohio-3976, 812 N.E.2d

970; State v. Cooey, 73 Ohio St.3d 411, 1995-Ohio-328, 653 N.E.2d 252; State v.

Reddick, 72 Ohio St.3d 88, 1995-Ohio-249, 647 N.E.2d 784.

        {¶4} Herein, Williamson is attempting to reopen the appellate judgment that was

journalized on August 18, 2011. The application for reopening was not filed until July

10, 2013, more than 90 days after journalization of the appellate judgment in State v.

Williamson, supra. Williamson has failed to establish “a showing of good cause” for the

untimely filing of his application for reopening. State v. Klein, 8th Dist. Cuyahoga No.

58389, Ohio App. LEXIS 1346 (Apr. 8, 1991), reopening disallowed (Mar. 15, 1994),

Motion No. 49260, aff’d, 69 Ohio St.3d 1481, 634 N.E.2d 1027 (1994); State v.

Trammell, 8th Dist. No. 67834, 1995 Ohio App. LEXIS 2962 (July 24, 1995),

reopening disallowed (Apr. 22, 1996), Motion No. 70493; State v. Travis, 8th Dist.

Cuyahoga No. 56825, 1990 Ohio App. LEXIS 1356 (Apr. 5, 1990), reopening disallowed

(Nov. 2, 1994), Motion No. 51073, aff’d, 72 Ohio St.3d 317, 1995-Ohio-152, 649 N.E.2d

1226.    See also State v. Gaston, 8th Dist. Cuyahoga No. 79626, 2007-Ohio-155; State v.

Torres, 8th Dist. Cuyahoga No. 86530, 2007-Ohio-9.

        {¶5} Accordingly, the application for reopening is denied.




PATRICIA ANN BLACKMON, JUDGE
MARY EILEEN KILBANE, P.J., and
EILEEN T. GALLAGHER, J., CONCUR